Title: The Committee of Secret Correspondence to William Bingham, 23 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


Sir
Philada. October 23d. 1776
We have wrote you already by this Conveyance of the Brigantine Andrew Doria to St. Eustatia which we deem safer than the Sachem as she sails faster and is of more Force. Therefore we now enclose you some very Important dispatches for Mr. Dean and request you will forward them by the very first good Conveyance advising us hereafter the Vessell and Masters name by which they go and also of their arrival when you hear it. We are Sir Your Obedient Servants
B FranklinRobt MorrisRichard Henry LeeWm HooperJno Witherspoon
Wm Bingham Esqr.
 
Addressed: To / Wm Bingham Esqr. / Martinico
Endorsed: C of Secret Correspondence October 23d 1776
